                         2:21-cv-02009-CSB-EIL # 16         Page 1 of 2
                                                                                                E-FILED
                                                                      Monday, 21 June, 2021 10:56:43 AM
                                                                           Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                               CHAMPAIGN DIVISION

 Angelo Williams,                                 )
                                                  )
                Plaintiff,                        )
                                                  )   Case No. 2:21-cv-02009-CSB-EIL
 v.                                               )
                                                  )   Hon. Colin Stirling Bruce
 Shady Rest Materials, LLC,                       )
                                                  )   Hon. Magistrate Judge Eric I. Long
                Defendants.                       )
                                                  )



                                NOTICE OF MOTION - UNOPPOSED-

Take notice that on June 23, 2021, at 10:15 am, Plaintiff will appear before the Honorable

Magistrate Judge Eric I. Long and present his Motion for Leave to File his First Amended

Complaint.


                                                                   Respectfully submitted by:

                                                                           Angelo Williams

                                                                   By: /s/ Heewon O’Connor
                                                                       One of his Attorneys
Heewon O’Connor (ARDC No. 6306663)
O’Connor | O’Connor, P.C.
110 E. Schiller St., Ste 212
Elmhurst, IL 60126
P: 630-903-6397
F: 630.658.0336
heewon@oconnor-oconnor.com
                        2:21-cv-02009-CSB-EIL # 16         Page 2 of 2




                                CERTIFICATE OF SERVICE

I hereby certify that on June 21, 2021, Plaintiff’s Motion to Seal Filed Document was served on

Defendant via certified mail.


/s/ Heewon O’Connor        .

Heewon O’Connor
O’Connor | O’Connor, P.C.
110 E. Schiller St., Ste. 212
Elmhurst, IL 60126
Office Phone: 630-903-6397
Fax:           630-658-0336
heewon@oconnor-oconnor.com



                                     SERVICE LIST

Shady Rest Materials, LLC, Mansfield, IL 61854
